 In the Matter OfHARRYTHEOBOLD,D/B/A THEOBOLD INDUSTRIESandUNITED PACKINGHOUSEWORKERS OF AMERICA, C. I. O.Case'No. O-R4405.Deeided May 5, 1944Mr. Morris H. CohnandMr. Charles Ginsburg,of Newark, N. J.,for the Company.Mr. Ray Hobbs,of New York City, for the C. I. O.Mr. Thomas F. Tumulty,of Jersey City, N. J., for the Association.Mr. William Strong,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed, by United Packinghouse, Workers ofAmerica, C. I. 0., herein called the CIO, alleging that a question.affecting commerce had arisen concerning the-representation of em-ployees of Harry Theobold, d/b/a' Theobold Industries, Kearny,New Jersey, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeLeon Novak, Trial Examiner. Said hearing was held at Kearny,New Jersey, on March 31, 1944. The Company, the CIO, and Theo-bold Employees Protective Association, herein called the Association,appeared and participated.All parties were afforded full opportu-nity to be heard, to' examine and cross-examine witnesses, and tointroduce evidence bearing 'on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were, afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THECOMPANYHarry Theobo'ld, doing business under the firm name and style ofTheobold Industries,maintainsand operates a plant at Kearny, New,56 N. L. R. B, No. 62.587784-45-voi 56-21305 306DECISIONS OF NATIONAL LABOR RELATIONS BOARD 'Jersey, for the manufacture of soap and soap products alid the refiningof tallow.During 1943, the Company purchased raw materials ofthe approximate value of $200,000, 25 percent of which was shipped toit from points outside the State of New Jersey, and sold finishedby it to points outside that State.The Company admits that it is engaged in' commerce within themeaning of the Nationi 1 Labor Relations Act.U. THE ORGANIZATIONS INVOLVEDUnited Packinghouse Workers of America, affiliated with the CIO,and the Theobold Protective Association, are labor organizationsadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the CIO as,-,theexclusive bargaining representative' of certain of the - Company'semployees.'The Company and the Association assert that a contract betweenthem covering the employees in theunitwhich we find to be appro-priate, constitutes a bar to this proceeding.The contract was ex-_ecuted in December 1941, and is for a 3-year, term.While there iscertain inconclusive evidence in the record to -the effect that out ofabout 25 other concerns engaged in the same business as is the Com-pany within a 50 mile. radius, 2 may possibly have 3-year contractswith labor organizations,,there is other evidence to the effect thatcollective contracts in this industry are generally for a 1-yea'r period.The instant contract has been in effect for more than 2 years.'We'find uponon, all' the' circumstances before us that the contract in ques-tion, does not constitute a bar to a present investigation of repre-sentatives.A statement of a Board agent, introduced into evidence at theployees in the unit hereinafter found appropriate.2 .At the hearing the Company questioned the identity of the United Packinghouse Workersof'America,the petitioner,and the Packinghouse Workers Oiganizmg Committee,which madethe original recognition demand upon the CompanyThe record establishes that the formeris the successor of the latterMoreover,the petition is signed by the United PackinghouseWorkems of America;the Companyrefuses to accord this labor oiganization exclusive recog-nitionWe find no merit in the Company's position in this respect2The Field Examiner reported that the CIO submitted 33 authouzation cards, 22, ofwhich bore the names of peisons appearing on the Company's payroll of Januarywhich contained the names of 85 employees in the appropriate unit ,'-The Association did not submit any evidence of its interest in the employees involved'except for its closed-shop contract with the Company.i THEOBOLD- INDUSTRIES3O7We find' that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the'meaningof Section 9 (c) and. Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe CIO seeks a unit composed of all production and' maintenanceemployees and cooks of the Company, excluding truck drivers, graders,office workers and supervisory employees.The Company would in-clude all of its employee's in the uliit, excluding only office employees 3executives, foremen and salesmen.The Association's position issimilar to that of the Company. The sole dispute 'pertains to thegraders, since the Company employs no other truck drivers.The Company has in its employ about 25 graders or buyers, whoseduty it is to purchase from retail butchers, slaughter houses, restau-rants and other establishments,- and bring to the Company's plant;sort and grade bones, suet, grease, and other cast-off materials.Graders are assigned to definite routes, which they cover by means.of, trucks driven by them.On longer routes there are two graders try -each truck.Graders are paid on an hourly, basis and at tines receive certaincommissions for information leading to new accounts for the Com-pany.Graders have been included in the production and maintenanceunit at the Company in its dealings with the Association for the past6 years 4We shall include them in the unit which we find, below, tobe appropriate.We find that all production and maintenance employees of the Com-pany including cooks and graders, but excluding office employees,salesmen, executives, foremen, and any other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectivelyrecommendsuch action,,constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b)'of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall, direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-While the record is not wholly clear in thisrespect, we conclude that the Company andthe Associationconcur inthe CIO's request for the exclusion of office workers,and that theCIO concurs in the Company's and the Association's request for the exclusion of salesmeniWhile the CIO asserts thatitdesiresto excludegraders in part in order to avoidjurisdictional disputeswith otherlabor olgamzations which may seek to represent them,there is no evidence of any other outside organizationseeking to organize the graders. 308DECISIONSOF NATIONALLABOR RELATIONS BOARDtion herein,subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is hereby '-DIRECTED that, as part of the investigation to ascertain represen-tatives for the purposes of collective bargaining with Harry Theobold,d/b/a Theobold Industries,Kearny, New Jersey,an election by secretballot shall be conducted as early as possible but not later than thirty(30) days from the date of this Direction,under the direction andsupervision of the Regional Director for the Second Region, acting inthis matter as agent for the National Labor Relations Board,and sub-ject to Article III, Sections 10 and 11,of said Rules and Regulationsamong the employees in the unit found appropriate in Section IV,above, who,were employed during the pay-roll period immediately,preceding the date of this Direction,including employees who did not'work during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United,States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election,to determine whether they desire to be represented byUnited Packinghouse Workers of America, affiliated with the Congressof Industrial Organizations,or' by the Theobold Employees Protec-tiveAssociation,for: the purposes of collective bargaining, or byneither.,